     Case 2:20-cv-08224-RGK-AGR Document 1 Filed 09/08/20 Page 1 of 10 Page ID #:1




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4    Phone: 323-306-4234
 5    Fax: 866-633-0228
      tfriedman@toddflaw.com
 6
      abacon@toddflaw.com
 7
      Attorneys for Plaintiffs
 8
                         UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10
11   MICHAEL NIEMAN, individually,            )     Case No.
     and on behalf of all others similarly    )
12   situated,                                )     CLASS ACTION
13                                            )
     Plaintiffs,                              )     COMPLAINT FOR:
14
                                              )
15          vs.                               )     1.   NEGLIGENT VIOLATIONS OF
                                                         THE TELEPHONE CONSUMER
16                                            )          PROTECTION ACT [47 U.S.C.
     GROVE COLLABORATIVE, INC.,               )          §227(b)]
17   and DOES 1 through 10, inclusive,        )     2.   WILLFUL VIOLATIONS OF
                                                         THE TELEPHONE CONSUMER
18                                            )          PROTECTION ACT [47 U.S.C.
     Defendants.                              )          §227(b)]
19                                            )
20                                            )     DEMAND FOR JURY TRIAL
21                                            )

22
            1.     MICHAEL NIEMAN (“Plaintiff”) bring this Class Action Complaint
23
     for damages, injunctive relief, and any other available legal or equitable remedies,
24
     resulting from the illegal actions of GROVE COLLABORATIVE, INC.
25
     (“Defendant”), in negligently contacting Plaintiff on Plaintiff’s cellular telephone,
26
     in violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq.,
27
     (“TCPA”), thereby invading Plaintiff’s privacy. Plaintiff alleges as follows upon
28


                                 CLASS ACTION COMPLAINT
                                              -1-
     Case 2:20-cv-08224-RGK-AGR Document 1 Filed 09/08/20 Page 2 of 10 Page ID #:2




 1   personal knowledge as to himself and his own acts and experiences, and, as to all
 2   other matters, upon information and belief, including investigation conducted by
 3   their attorneys.
 4         2.     The TCPA was designed to prevent calls and messages like the ones
 5   described within this complaint, and to protect the privacy of citizens like Plaintiff.
 6   “Voluminous consumer complaints about abuses of telephone technology – for
 7   example, computerized calls dispatched to private homes – prompted Congress to
 8   pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
 9         3.     In enacting the TCPA, Congress intended to give consumers a choice
10   as to how creditors and telemarketers may call them, and made specific findings
11   that “[t]echnologies that might allow consumers to avoid receiving such calls are
12   not universally available, are costly, are unlikely to be enforced, or place an
13   inordinate burden on the consumer. TCPA, Pub.L. No. 102–243, § 11. Toward this
14   end, Congress found that
15                [b]anning such automated or prerecorded telephone calls to the
16                home, except when the receiving party consents to receiving the
17                call or when such calls are necessary in an emergency situation
18                affecting the health and safety of the consumer, is the only
19                effective means of protecting telephone consumers from this
20                nuisance and privacy invasion.
21   Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL
22   3292838, at* 4 (N.D.Ill. Aug. 10, 2012) (citing Congressional findings on TCPA’s
23   purpose).
24         4.     Congress also specifically found that “the evidence presented to the
25   Congress indicates that automated or prerecorded calls are a nuisance and an
26   invasion of privacy, regardless of the type of call….” Id. at §§ 12-13. See also,
27   Mims, 132 S. Ct. at 744.
28         5.     As Judge Easterbrook of the Seventh Circuit recently explained in a


                                 CLASS ACTION COMPLAINT
                                               -2-
     Case 2:20-cv-08224-RGK-AGR Document 1 Filed 09/08/20 Page 3 of 10 Page ID #:3




 1   TCPA case regarding calls to a non-debtor similar to this one:
 2
 3                The Telephone Consumer Protection Act … is well known for its
                  provisions limiting junk-fax transmissions. A less-litigated part of the
 4                Act curtails the use of automated dialers and prerecorded messages to
 5                cell phones, whose subscribers often are billed by the minute as soon
                  as the call is answered—and routing a call to voicemail counts as
 6
                  answering the call. An automated call to a landline phone can be an
 7                annoyance; an automated call to a cell phone adds expense to
 8                annoyance.
 9         Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).

10         6.     The Ninth Circuit recently affirmed certification of a TCPA class case

11   remarkably similar to this one in Meyer v. Portfolio Recovery Associates, LLC, __

12   F.3d__, 2012 WL 4840814 (9th Cir. Oct. 12, 2012).

13                                  Jurisdiction and Venue

14         7.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,

15   a resident of California, seeks relief on behalf of a Class, which will result in at least

16   one class member belonging to a different state than that of Defendant which is

17   located in California. Plaintiff also seeks $1,500.00 in damages for each call in

18   violation of the TCPA, which, when aggregated among a proposed class in the

19   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.

20   Therefore, both diversity jurisdiction and the damages threshold under the Class

21   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.

22         8.     Venue is proper in the United States District Court for the Central

23   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendants do

24   business in, and Plaintiff resides in, Los Angeles County, California.

25                                           Parties

26         9.     Plaintiff is, and at all times mentioned herein was, a natural person and

27   citizen and resident of the State of California. Plaintiff is, and at all times mentioned

28   herein was, a “person” as defined by 47 U.S.C. § 153(39).



                                  CLASS ACTION COMPLAINT
                                                -3-
     Case 2:20-cv-08224-RGK-AGR Document 1 Filed 09/08/20 Page 4 of 10 Page ID #:4




 1         10.    Defendant     GROVE       COLLABORATIVE,           INC.     (hereinafter
 2   “Defendant”), is a Grove Collaborative is an e-commerce company offering
 3   information related to home and personal care products via text messaging, and is
 4   a “person” as defined by 47 U.S.C. § 153(39).
 5         11.    The above named Defendant, and its subsidiaries and agents, are
 6   collectively referred to as “Defendants.” The true names and capacities of the
 7   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 8   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 9   names. Each of the Defendants designated herein as a DOE is legally responsible
10   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
11   Complaint to reflect the true names and capacities of the DOE Defendants when
12   such identities become known.
13         12.    Plaintiff is informed and believes that at all relevant times, each and
14   every Defendants was acting as an agent and/or employee of each of the other
15   Defendants and was acting within the course and scope of said agency and/or
16   employment with the full knowledge and consent of each of the other Defendants.
17   Plaintiff is informed and believes that each of the acts and/or omissions complained
18   of herein was made known to, and ratified by, each of the other Defendants.
19                                   Factual Allegations
20         13.    In or about August of 2020, Plaintiff received an unsolicited text
21   message from Defendants on his cellular telephone number ending in -2427.
22         14.    During this time, Defendants began to use Plaintiff’s cellular telephone
23   for the purpose of sending Plaintiff spam advertisements and/or promotional offers,
24   via text messages, including a text message sent to and received by Plaintiff on or
25   about August 9, 2020, from Defendants.
26   ///
27   ///
28   ///


                                CLASS ACTION COMPLAINT
                                              -4-
     Case 2:20-cv-08224-RGK-AGR Document 1 Filed 09/08/20 Page 5 of 10 Page ID #:5




 1         15.   On August 9, 2020, Plaintiff received an unsolicited text message from
 2   Defendants that read:
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
           16.   Defendant’s text message originated from telephone number (415)
14
     569-1069.
15
           17.   Clicking on the link text will send a person directly to the Apple
16
     Company app store to download the Grove Collaborative app.
17
           18.   This text message placed to Plaintiff’s cellular telephone was placed
18
     via Defendant’s SMS Blasting Platform, i.e., an “automatic telephone dialing
19
     system,” (“ATDS”) as defined by 47 U.S.C. § 227 (a)(1) as prohibited by 47 U.S.C.
20
     § 227 (b)(1)(A).
21
           19.   The telephone number that Defendants, or their agent, called was
22
     assigned to a cellular telephone service for which Plaintiff incurs a charge for
23
     incoming calls pursuant to 47 U.S.C. § 227 (b)(1).
24
           20.   These telephone calls constituted calls that were not for emergency
25
     purposes as defined by 47 U.S.C. § 227 (b)(1)(A)(i).
26
           21.   Plaintiff was never a customer of Defendants and never provided his
27
     cellular telephone number to Defendants for any reason whatsoever. Accordingly,
28


                                CLASS ACTION COMPLAINT
                                            -5-
     Case 2:20-cv-08224-RGK-AGR Document 1 Filed 09/08/20 Page 6 of 10 Page ID #:6




 1   Defendants and their agent never received Plaintiff’s prior express consent to
 2   receive unsolicited text messages, pursuant to 47 U.S.C. § 227 (b)(1)(A).
 3         22.    These telephone calls by Defendants, or their agents, violated 47
 4   U.S.C. § 227(b)(1).
 5                                CLASS ALLEGATIONS
 6         23.    Plaintiff brings this action on behalf of himself and on behalf of and
 7   all others similarly situated (“the Class”).
 8         24.    Plaintiff represents, and is a member of, the Class, defined as follows:
 9
                  All persons within the United States who received any
10                unsolicited text messages from Defendants which text
11                message was not made for emergency proposes or with
                  the recipient’s prior express consent within the four years
12
                  prior to the filing of this Complaint
13
14         25.    Defendants and their employees or agents are excluded from the Class.
15   Plaintiff does not know the number of members in the Class, but believes the Class
16   members number in the hundreds of thousands, if not more. Thus, this matter
17   should be certified as a Class action to assist in the expeditious litigation of this
18   matter.
19         26.    Plaintiff and members of the Class were harmed by the acts of
20   Defendants in at least the following ways: Defendants, either directly or through
21   their agents, illegally contacted Plaintiff and the Class members via their cellular
22   telephones by using marketing and text messages, thereby causing Plaintiff and the
23   Class members to incur certain cellular telephone charges or reduce cellular
24   telephone time for which Plaintiff and the Class members previously paid, and
25   invading the privacy of said Plaintiff and the Class members. Plaintiff and the Class
26   members were damaged thereby.
27         27.    This suit seeks only damages and injunctive relief for recovery of
28   economic injury on behalf of the Class, and it expressly is not intended to request


                                 CLASS ACTION COMPLAINT
                                               -6-
     Case 2:20-cv-08224-RGK-AGR Document 1 Filed 09/08/20 Page 7 of 10 Page ID #:7




 1   any recovery for personal injury and claims related thereto. Plaintiff reserves the
 2   right to expand the Class definition to seek recovery on behalf of additional persons
 3   as warranted as facts are learned in further investigation and discovery.
 4         28.    The joinder of the Class members is impractical and the disposition of
 5   their claims in the Class action will provide substantial benefits both to the parties
 6   and to the court. The Class can be identified through Defendant’s records or
 7   Defendant’s agent’s records.
 8         29.    There is a well-defined community of interest in the questions of law
 9   and fact involved affecting the parties to be represented. The questions of law and
10   fact to the Class predominate over questions which may affect individual Class
11   members, including the following:
12                a.     Whether, within the four years prior to the filing of this
13                       Complaint, Defendants or their agents sent any text messages to
14                       the Class (other than a message made for emergency purposes
15                       or made with the prior express consent of the called party) to a
16                       Class member using any automatic dialing system to any
17                       telephone number assigned to a cellular phone service;
18                b.     Whether Plaintiff and the Class members were damaged
19                       thereby, and the extent of damages for such violation; and
20                c.     Whether Defendants and their agents should be enjoined from
21                       engaging in such conduct in the future.
22         30.    As a person that received at least one marketing and text message
23   without Plaintiff’s prior express consent, Plaintiff is asserting claims that are typical
24   of the Class. Plaintiff will fairly and adequately represent and protect the interests
25   of the Class in that Plaintiff has no interests antagonistic to any member of the Class.
26         31.    Plaintiff and the members of the Class have all suffered irreparable
27   harm as a result of the Defendant’s unlawful and wrongful conduct. Absent a class
28   action, the Class will continue to face the potential for irreparable harm. In addition,


                                  CLASS ACTION COMPLAINT
                                                -7-
     Case 2:20-cv-08224-RGK-AGR Document 1 Filed 09/08/20 Page 8 of 10 Page ID #:8




 1   these violations of law will be allowed to proceed without remedy and Defendants
 2   will likely continue such illegal conduct. Because of the size of the individual Class
 3   member’s claims, few, if any, Class members could afford to seek legal redress for
 4   the wrongs complained of herein.
 5         32.    Plaintiff has retained counsel experienced in handling class action
 6   claims and claims involving violations of the Telephone Consumer Protection Act.
 7         33.    A class action is a superior method for the fair and efficient
 8   adjudication of this controversy. Class-wide damages are essential to induce
 9   Defendants to comply with federal and California law. The interest of Class
10   members in individually controlling the prosecution of separate claims against
11   Defendants are small because the maximum statutory damages in an individual
12   action for violation of privacy are minimal. Management of these claims is likely
13   to present significantly fewer difficulties than those presented in many class claims.
14         34.    Defendants have acted on grounds generally applicable to the Class,
15   thereby making appropriate final injunctive relief and corresponding declaratory
16   relief with respect to the Class as a whole.
17                             FIRST CAUSE OF ACTION
18          Negligent Violations of the Telephone Consumer Protection Act
19                                      47 U.S.C. §227(b).
20         35.    Plaintiffs repeat and incorporates by reference into this cause of action
21   the allegations set forth above.
22         36.    The foregoing acts and omissions of Defendants constitute numerous
23   and multiple negligent violations of the TCPA, including but not limited to each
24   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
25   47 U.S.C. § 227 (b)(1)(A).
26         37.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
27   Plaintiffs and the Class Members are entitled an award of $500.00 in statutory
28   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).


                                  CLASS ACTION COMPLAINT
                                                -8-
     Case 2:20-cv-08224-RGK-AGR Document 1 Filed 09/08/20 Page 9 of 10 Page ID #:9




 1         38.    Plaintiffs and the Class members are also entitled to and seek
 2   injunctive relief prohibiting such conduct in the future.
 3                           SECOND CAUSE OF ACTION
 4     Knowing and/or Willful Violations of the Telephone Consumer Protection
 5                                            Act
 6                                      47 U.S.C. §227(b)
 7         39.    Plaintiffs repeat and incorporates by reference into this cause of action
 8   the allegations set forth above.
 9         40.    The foregoing acts and omissions of Defendants constitute numerous
10   and multiple knowing and/or willful violations of the TCPA, including but not
11   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
12   and in particular 47 U.S.C. § 227 (b)(1)(A).
13         41.    As a result of Defendant’s knowing and/or willful violations of 47
14   U.S.C. § 227(b), Plaintiffs and the Class members are entitled an award of
15   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
16   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
17         42.    Plaintiffs and the Class members are also entitled to and seek
18   injunctive relief prohibiting such conduct in the future.
19                                PRAYER FOR RELIEF
20    WHEREFORE, Plaintiffs request judgment against Defendants for the following:
21                             FIRST CAUSE OF ACTION
22          Negligent Violations of the Telephone Consumer Protection Act
23                                      47 U.S.C. §227(b)
24               • As a result of Defendant’s negligent violations of 47 U.S.C.
25                §227(b)(1), Plaintiffs and the Class members are entitled to and
26                request $500 in statutory damages, for each and every violation,
27                pursuant to 47 U.S.C. 227(b)(3)(B).
28               • Any and all other relief that the Court deems just and proper.


                                 CLASS ACTION COMPLAINT
                                               -9-
     Case 2:20-cv-08224-RGK-AGR Document 1 Filed 09/08/20 Page 10 of 10 Page ID #:10




 1                              SECOND CAUSE OF ACTION
 2      Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                             Act
 4                                      47 U.S.C. §227(b)
 5                 • As a result of Defendant’s willful and/or knowing violations of 47
 6                  U.S.C. §227(b)(1), Plaintiffs and the Class members are entitled to
 7                  and request treble damages, as provided by statute, up to $1,500, for
 8                  each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
 9                  U.S.C. §227(b)(3)(C).
10                 • Any and all other relief that the Court deems just and proper.
11                                      JURY DEMAND
12           43.    Pursuant to the Seventh Amendment to the Constitution of the United
13     States of America, Plaintiffs are entitled to, and demands, a trial by jury.
14
             Respectfully submitted this 8th day of September, 2020.
15
16
                                        LAW OFFICES OF TODD M. FRIEDMAN, P.C.
17
18                                       By: /s/ Todd M. Friedman
                                             Todd M. Friedman
19
                                             Law Offices of Todd M. Friedman
20                                           Attorney for Plaintiffs
21
22
23
24
25
26
27
28


                                   CLASS ACTION COMPLAINT
                                                - 10 -
